DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because there should be no hyphens in “wire electric discharge machining” as the hyphens are unnecessary.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: “wire-electric-discharge-machining” should have the hyphens removed in all instances. 
Appropriate correction is required.
       Claim Interpretation
Throughout the claims the acronym “wEDM” is considered to mean “wire electric discharge machining”.
In claim 15 the phrase “a wEDM machine configured to removably engage the turbine disc for wEDM features into the turbine disc” is not considered to invoke 35 USC 112(f) since “wEDM machine” is a structural limitation and not a generic placeholder.
                                                  CLAIM RENUMBERING
Claims 17-20 are hereby renumbered as claims 16-19 under 37 CFR Section 1.126 since applicant did not submit a claim 16 with the original set of claims.
Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1 on line 1 “wire-electric-discharge-machining” should be “wire electric discharge machining”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Currently claim 8 depends from claim 8, i.e. itself, and claim 9 depends from claim 9, i.e. itself.  For the remainder of this office action claims 8 and 9 are both considered to depend from claim 7. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick in U.S. Patent Application Publication No. 2010/0325852 in view of  Mantel in U.S. Patent No. 7,007,382 and Furukawa in Japan Patent No. 60-034,219 A.  Frederick discloses making a dovetail slot by a pilot slot formed by wire EDM (see paragraph 21) followed by a wire EDM process to form a dovetail slot (regarding claim 2 this is considered to be the same as fir-tree shape). Frederick does not disclose that the pilot slot is a slug.  Mantel discloses as shown in figure 2 initial machining of precursor slots (element 24’, see column 2, line 31 to column 3 line 25 and figures 2 and 3) that are enlarged in a later step to form firtree blade attachment slots (element 24); it is considered that the precursor slots in Mantel are bigger than the pilot slots of Frederick. Furukawa teach as shown in figure 7 using wire cutting EDM to remove a slug (unidentified in figure 7 but separated from the rest of the workpiece).  It would have been obvious to adapt Frederick in view of Mantel and Furukawa to provide this to .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Mantel and Furukawa as applied to claim 1 above, and further in view of  Ben Salah et al. in U.S. Patent Application Publication No. 2010/0025379.  Ben Salah et al. teach additional pass by Wire-EDM as a finish machining pass to 32 Ra maximum thickness (see paragraph 29).  Regarding claim 4, Mantel teaches a plurality of EDM features in the part.  It would have been obvious to adapt Frederick in view of Mantel, Furukawa and Ben Salah to provide this to smooth the cut part of the workpiece. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Mantel, Furukawa and Ben Salah et al. as applied to claim 4 above, and further in view of Weber in U.S. Patent No. 4,571,477.  Weber teaches using a final cutting pass to remove a web (element 9) supporting the fall-off piece (element 2, that is considered to be a slug).  It would have been obvious to adapt Frederick in view of Mantel, Furukawa, Ben-Salah et al. and Weber to provide this to remove the slug.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Mantel, Furukawa, Ben-Salah et al. and Weber as applied to claim 5 above, and further in view of Murakawa in Japan Patent No. 3-121,722 A. Murukawa teaches wire cutting discharge machining with different machining conditions depending upon the number of the machining pass (see figure 3) for accurate machining when a skilled operator in electric discharge machining is not present.  It would have been obvious to adapt Frederick in view of Mantel, Furukawa, Ben-Salah et al., Weber and Murukawa to provide this for accurate discharge machining when a skilled operator in electric discharge machining is not present.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Mantel, Furukawa, Ben-Salah et al., Weber and Murukawa as applied to claim 6 above, and further in view of Onodera et al. in Japan Patent No. 2010-120,177-A.  Onodera discloses a wire cutting electric discharge machine (see paragraph 9 where a wire electrode (unidentified), a workpiece .
Claims 15,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Murukawa in Japan Patent No. 3-121,722 in view of Frederick in U.S. Patent Application Publication No. 2010/0325852.  Murukawa discloses a wire cutting electric discharge machine (unidentified) with a numerical control device (element 2)  with a processor (element 21) , a ROM (element 22) that stores the system program, a RAM (element 23) that stores temporary data, a processing condition table with different machining conditions depending upon the number of the machining pass (see figure 3) (starting from rough machining to finish machining) for accurate machining when a skilled operator in electric discharge machining is not present. Murukawa does not disclose machining fir-tree shaped surfaces.  Frederick discloses making a dovetail slot by a pilot slot formed by .
Allowable Subject Matter
Claims 10,11,13,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minotti et al. in U.S. Patent Application Publication No. 2016/0059369 A1 discloses a produced core part can be considered a dropout part or slug or cutout (see paragraph 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761